DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 10/23/2019 was filed after.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-2 and 7 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Blanckaert et. al. (US 2013/0218270).

Regarding claim 1 Blanckaert teaches (figs. 3-6) a variable focal length lens apparatus comprising:
a lens system (see fig. 2) in which the refractive index changes in accordance with an input drive signal (para. 0043);
and a refractive power controller (fig. 4a-4b) that controls refractive power of the lens system (para. 0045-0046), 
where the refractive power controller adjusts a drive voltage, which is the voltage of the drive signal, in accordance with effective power that is supplied to the lens system (para. 0033).

Regarding claim 2 Blanckaert teaches (figs. 3-6) a variable focal length lens apparatus, where the refractive power controller adjusts the drive voltage based on increases and decreases in the effective power relative to a target effective power (para. 0033, and 0045-0046).

Regarding claim 7 Blanckaert teaches (figs. 3-6) a method of controlling variable focal length lens apparatus having a lens system, the method comprising:
changing a refractive index of the lens system in accordance with an input drive signal (para. 0033);
controlling refractive power of the lens system (para. 0045-0046); 
and adjusting the voltage of the drive signal in accordance with effective power that is supplied to the lens system (para. 0033, and 0045-0046).

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach a liquid crystal lens controlled by a resonance lock controller where the effective power is determined based on the drive current, drive voltage and voltage current phase difference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958.  The examiner can normally be reached on Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Robert E. Tallman/           Primary Examiner, Art Unit 2872